Exhibit 10.34

 

AMENDED AND RESTATED INCENTIVE COMPENSATION AGREEMENT

 

THIS AMENDED AND RESTATED INCENTIVE COMPENSATION AGREEMENT (this “Agreement”) is
entered into as of this 15 day of March, 2004, by and between Catalina Lighting,
Inc., a Florida corporation (the “Company”), and Robert Varakian (“Employee”).

 

WHEREAS, the Company and Employee are parties to an Incentive Compensation
Agreement dated as of February 15, 2004 (the “Initial Agreement”), which Initial
Agreement sets forth the terms and conditions under which the Company shall pay
Employee certain compensation for Employee’s contributions to the Company; and

 

WHEREAS, the Company and Employee desire to amend and restate the Initial
Agreement pursuant to the terms hereof;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows;

 

1. Incentive Compensation.

 

(a) Subject in all cases to the provisions of Section 1(b) and Section 4 hereof,
if a “Change in Control” (as defined in Section l(c) hereof) occurs on or before
December 31, 2004, the Company shall pay Employee a cash bonus (the “Incentive
Compensation”) equal to: (i) the amount, if any, determined under Schedule A
hereto, which amount will be based partially on the “Net Proceeds” (as defined
on Schedule A) received by the Company or its shareholders in connection with
such Change in Control, less (ii) the Option Proceeds (as defined in Section
1(c) hereof).

 

(b) Notwithstanding any other provision of this Agreement to the contrary, no
Incentive Compensation shall be due or payable by the Company to Employee if
Employee is not employed by the Company on the effective date of the Change in
Control.

 

(c) For purposes of this Agreement, the following terms shall have the following
meanings:

 

(i) “Change in Control” shall mean (i) any consolidation or merger in which the
Company is not the surviving entity or which results in the acquisition of all
or substantially all of the Company’s outstanding shares of capital stock by a
single person or entity or by a group of persons or entities acting in concert;
(ii) any sale or transfer of all or substantially all of the Company’s assets;
or (iii) the sale through merger, exchange or sale of all or substantially all
of the assets, business or stock of one of the Company’s two operating segments,
which are for purposes of this definition the North American operating segment
(which includes China Manufacturing and Distribution operations) and the United
Kingdom operating segment, in a single or series of related transactions;
provided, however, that the term “Change in Control” shall not include any of
the following: (x) a transaction or transactions with affiliates of the Company
(as determined

 



--------------------------------------------------------------------------------

by the Company’s Board of Directors in its sole discretion) or (y) a transaction
or transactions pursuant to which more than fifty percent (50%) of the shares of
voting stock of the surviving or acquiring entity is owned and/or controlled (by
agreement or otherwise), directly or indirectly, by Sun Catalina Holdings, LLC
or any of its affiliates (as determined by the Company’s Board of Directors in
its sole discretion).

 

(ii) “Option Proceeds” shall mean the gross amount received by Employee in
connection with a Change in Control in respect of all options granted to
Employee under the Catalina Lighting, Inc. Stock Incentive Plan and any other
existing or future stock Option plan of the Company (i.e., the value of any
shares received upon exercise of any such options owned by the Employee as of
the Change in Control, less the exercise price paid for such shares; where
unexercised options are cancelled in exchange for a cash payment in connection
with the Change in Control, the gross amount of such payment; and where
unexercised options are assumed or replaced by an acquiring entity in connection
with the Change in Control, the fair value of the options so assumed or replaced
at the date of the Change in Control, as determined in good faith by the
Company).

 

2. Withholding Taxes. The Company may withhold from any amounts payable to
Employee under this Agreement such foreign, federal, state, local and other
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

3. Cooperation With Regard to Litigation. Employee agrees to cooperate with the
Company during the period of Employee’s employment with the Company or any of
its subsidiaries or affiliates and following the termination or expiration of
Employee’s employment with the Company or any of its subsidiaries or affiliates
for any reason whatsoever (including, without limitation, death, disability,
retirement, voluntary resignation or termination, or involuntary termination
with or without cause) by being reasonably available to testify on behalf of the
Company or any of its affiliates, in any action, suit or proceeding, whether
civil, criminal, administrative, or investigative, and to assist the Company or
any of its affiliates in any such action, suit, or proceeding by providing
information and meeting and consulting with its counsel and representatives.
Employee shall be reimbursed for any out-of-pocket expenses reasonably incurred
by Employee in the course of such cooperation.

 

4. Special Limitation. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment by the
Company in connection with a Change in Control to or for the benefit of Employee
(whether paid or payable pursuant to the terms of this Agreement or otherwise)
(a “Payment”) would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Internal Revenue Code of 1986, as
amended (“Code”), then the amount payable to Employee hereunder shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be that amount which maximizes
the payment amount hereunder without causing any Payment to be nondeductible by
the Company because of Section 280G of the Code.

 

5. Miscellaneous. This Agreement is legally binding on the parties and their
respective successors and assigns. It may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. It represents the parties’ entire understanding
regarding the subject matter of this Agreement and supersedes any and all prior
agreements regarding the same subject matter. The terms and provisions of this
Agreement cannot be terminated, modified or amended except in a writing signed
by the party against whom enforcement is sought. This Agreement shall be
governed by, and construed and interpreted in accordance with, the law of the
State of Florida, and any suit, action or proceeding arising out of or relating
to this Agreement shall be commenced and maintained in any court of competent
subject matter jurisdiction located in Miami, Florida, In any suit, action or
proceeding arising out of or in connection with this Agreement, the prevailing
party shall be entitled to recover from the other party, upon final judgment on
the merits, all attorneys’ fees and disbursements actually billed to such party,
including all such fees and disbursements incurred at trial, during any appeal
or during negotiations. None of Employee’s rights under this Agreement may be
transferred, assigned, pledged or encumbered. Nothing in this Agreement shall be
construed as conferring upon Employee any right to continue in employment or to
limit the right of the Company to terminate the Employee for any reason, with or
without cause. This Agreement shall terminate on December 31, 2004.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

Catalina Lighting, Inc. By:   /s/    CLARENCE E. TERRY            

--------------------------------------------------------------------------------

Name:

  CLARENCE E. TERRY

Title:

  VICE PRESIDENT

 

    /s/    ROBERT VARAKIAN            

--------------------------------------------------------------------------------

    Robert Varakian

 



--------------------------------------------------------------------------------

APPENDIX A

 

SCHEDULE OF POTENTIAL CASH BONUS AMOUNTS1

 

Net Proceeds2

--------------------------------------------------------------------------------

  

Cash Bonus Amount3,4

--------------------------------------------------------------------------------

Less Than $60,000,000

   No amount payable

$60,000,000

   $333,333    +    $300,000

$70,000,000

   $333,333    +    $350,000

$80,000,000

   $333,333    +    $400,000

$90,000,000

   $333,333    +    $450,000

$100,000,000

   $333,333    +    $500,000

$110,000,000

   $333,333    +    $550,000

$120,000,000

   $333,333    +    $600,000

$130,000,000

   $333,333    +    $650,000

$140,000,000

   $333,333    +    $700,000

--------------------------------------------------------------------------------

1 Subject to reduction, for Option Proceeds per Section 1(a).

 

2 “Net Proceed” shall mean the aggregate amount of proceeds actually received by
the Company or its shareholders in connection with a Change in Control, less all
fees, expenses and other monetary obligations paid or payable to unaffiliated
third parties (including, without limitation, investment banking, legal,
accounting and escrow fees and expenses and indemnification costs) in connection
with a Change in Control and in the case of a Change in Control described in
clause (ii) of the definition of Change in Control in Section 1(c)(i) less all
taxes paid or payable in connection therewith; provided, however, that
notwithstanding anything in this definition to the contrary, for avoidance of
doubt, any proceeds or other funds that the Company or its affiliates
(including, without limitation, Sun Capital Partners Management, LLC) actually
receive or are entitled to receive pursuant to any agreement between Sun Capital
Partners Management, LLC (or any of its affiliates) and the Company (or any of
its subsidiaries) shall not be included in “Net Proceeds.”

 

3 The total Cash Bonus Amount will equal the sum of the two columns opposite the
applicable Net Proceeds number. For example, if the Net Proceeds equal
$60,000,000, the total Cash Bonus Amount will equal $633,333 ($333,333 p|us
$300,000). The variable Cash Bonus Amount represented by the right hand column
under the heading Cash Bonus Amount will be prorated between steps (e.g., if the
Net Proceeds are between $60,000,000 and $70,000,000, Employee’s cash bonus
amount shall be equal to the sum of (a) $333,333 plus (b) the product obtained
by multiplying (i) $350,000 by (ii) a fraction, the numerator of which is the
actual amount of Net Proceeds and the denominator of which is $70,000,000).

 

4 In the event of a Change in Control due to the sale of one (or both) of the
Company’s operating segments as further described in clause (iii) of the
definition of Change in Control in Section l(c)(i), the Cash Bonus Amount shall
be payable in accordance with the following procedures:

 

A. If the Change in Control is due to the sale of the United Kingdom operating
segment, the Net Proceeds shall be multiplied by 1.25.

 

B. 50% of the applicable Cash Bonus Amount (as provided in the Schedule of
Potential Cash Bonus Amounts, as amended by A above) shall be paid on the Change
in Control and the remaining 50% shall be paid in accordance with the vesting
schedule of Employee’s November 21, 2002 option grant.

 

C. If the remaining operating segment of the Company is sold before the
expiration of this Agreement, the 50% of the applicable Cash Bonus Amount to be
paid according to the vesting schedule described in paragraph B above shall be
canceled, and the Company will pay Employee on the date of such sale a Cash
Bonus Amount based upon the aggregate Net Proceeds of the two sales and the
Schedule of Potential Cash Bonus Amounts shown in the table above less any
amount previously paid to Employee pursuant to paragraph B above.

 